DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 540 445 to Christiani et al. in view of U.S. Patent Application Publication No. 2017/0095507 to Li et al. or in the alternative over Christiani et al. in view of Li et al. as evidenced by U.S. Patent No. 4,230,784 to Nishiguchi et al. and as evidenced by U.S. Patent No. 5,929,255 to Forgac.
It is to be noted that the cited paragraphs referring to Christiani et al. reference refer to the translated document which was submitted with the previous Office Action. Moreover, the foreign application priority date of Li et al. is Aug. 17, 2014 which is the effective filing date of said reference under AIA .

With respect to claim 1, Christiani et al. disclose bonded abrasives and method of producing the same, comprising mixing abrasive particles such as silicon carbide (i.e. ceramic material), binder, and organic pore former, together, then pressing the mixture into a green body, then drying, and finally firing it to form a ceramic molding (Christiani et al. Throughout the reference, [0001]-[0004], [0010]). Christiani et al. disclose that the pore former comprises dicarboxylic acids ([0010]). Christiani et al. disclose that the pore former is preferably plastically deformable in the solid state and has little or no springback (Christiani et al. [0016]) which is a characteristic favored by the present Application under examination as stated in the original specification of the present Application under examination (see specification, page 10, line 29 to page 11, line 2). Christiani et al., additionally, disclose the use of polyethylene glycol, such as PEG6000 (Christiani et al. [0041]) which is the preferred polyglycol in the present Application under examination.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Christiani et al. in order to incorporate fumaric acid which is a known dicarboxylic acid as a pore former into their mixture motivated by the fact that fumaric acid is a pore forming agent, in solid form, as that shown and taught by Li et al. (Li et al. [0014] and claim 1), and considering the fact that Christiani et al. specifically discloses the use of dicarboxylic acid as pore formers, and fumaric acid is a dicarboxylic acid, it would be well within the scope of a skilled artisan to have utilized a known pore former in the field of science, such as fumaric acid in the teachings of Christiani et al. which already identifies dicarboxylic acids as pore formers. Although Li et al. is not drawn to the specific field of bonded abrasive, it should be noted that said reference is reasonably pertinent to the particular problem with which the Applicant is concerned. Additionally, MPEP 2141 (II)(A) states “Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one," 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103”.

Considering the fact that fumaric acid is the preferred dicarboxylic acid according to the original disclosure of the present Application under examination, it is expected of the combination of references to meet the limitation of “the organic pore former in solid form and having a sublimation temperature lower than a decomposition temperature” especially due to the fact that the same compounds cannot be mutually exclusive characteristics. Nevertheless, and assuming arguendo, it should be noted that fumaric acid has a sublimation temperature in the range of 80 to 220°C as that shown and taught by Nishiguchi et al. (Nishiguchi et al.: column 5, lines 18-33 and column 6, lines 18-21) and has a decomposition temperature of 287°C as that shown and taught by Forgac (Forgac: column 8, lines 27-31). Thus, the sublimation temperature of fumaric acid is lower than its decomposition temperature. Moreover, Christiani et al. disclose heating the dicarboxylic acid to or above the decomposition temperature of the pore forming agent (Christiani et al. [0019]); this is taken to render step b) of claim 1 obvious due to the fact that a temperature at the decomposition temperature or above the decomposition temperature of fumaric acid, based on the sublimation and decomposition temperatures disclosed by Nishiguchi et al. and Forgac, would inevitably be “above the sublimation temperature” of the fumaric acid or the dicarboxylic acid organic pore former. Nevertheless, the fact that Christiani et al. disclose heating 
Irrespective of the fact that the present Application calls the combination of polyglycols and fumaric acid, i.e. binders, the fact that the combination of references teach or render the presence of both components in the mixture obvious, is taken to read on and render the last line of claim 1 obvious. This is especially considering the fact that Christiani et al. disclose the use of dicarboxylic acids and polyethylene glycols of molar mass of 6000.
Furthermore, although Christiani et al. may disclose oxalic acid and malonic acid as the preferred ones, it should be noted that a reference is not limited to its most preferred embodiments, and that a reference should be considered for all it realistically teaches (see MPEP 2123); additionally, Christiani et al. disclose the use of, generally, dicarboxylic acids as pore formers.

With respect to claim 2, as noted above, Christiani et al. disclose the use of polyethylene glycol such as PEG6000 ([0041]).

With respect to claim 3, as detailed out above, the combination of references renders the use of fumaric acid obvious.

With respect to claim 6, Christiani et al. disclose that the proportion of the pore former in the total weight of the green body is 2-35 wt% ([0018]), which not only falls within the claimed range but also shares an end point with the claimed range. prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Christiani et al. disclose a heating rate of 2-40°C/h (Christiani et al. [0019]) which falls within the claimed range, and in fact, shares an end point with the claimed range. This heating rate is taken to render the heating of step b) of claim 1 obvious due to the fact the reference discloses heating at or above the decomposition temperature of the dicarboxylic acid pore former, which was rendered obvious to be fumaric acid, and as shown in the rejection of claim 1, the decomposition temperature of fumaric acid is higher than its sublimation temperature. Thus, heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid.

With respect to claim 8, Christiani et al. disclose that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate ([0018]); this is taken to render claim 8 obvious because not only the temperature range is the preferred temperature range according to the original disclosure of the present Application under examination, but also the fact that this temperature range of 30-50°C is below the sublimtaiton temperature of fumaric 
It should be noted that as detailed out above, the heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid because the decomposition temperature of fumaric acid is higher than its sublimation temperature as shown above in the rejection of claim 1. Therefore, even though Christiani et al. may disclose a heating at a range of 30-50°C prior to heating the body to or above the “decomposition” temperature, this is not seen to render the claim obvious.

With respect to claim 9, Christiani et al. clearly disclose a porous mold of bonded abrasives tools (Christiani et al. [0001]-[0002]).

With respect to claim 10, Christiani et al. disclose the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) (Christiani et al. [0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 11, Christiani et al. disclose the use of polyethylene glycol in particular PEG6000 (i.e. molar mass of 6000) ([0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 14, Christiani et al. disclose that the proportion of the pore former in the total weight of the green body is 2-35 wt% ([0018]), which not only falls within the claimed range but also shares an end point with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claims 15 and 16, Christiani et al. disclose that the proportion of the organic pore former is more preferably 10-25 wt% (Christiani et al. [0018]) which falls within the claimed ranges of claims 15 and 16, and in fact, shares an end point with the range in both claims. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 17, as noted above, Christiani et al. disclose that the proportion of the organic pore former is more preferably 10-25 wt% ([0018]) which overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 18, Christiani et al. disclose a heating rate of 15-25°C/h (Christiani et al. [0019]) which has overlapping with the claimed range. This heating rate is taken to render the heating of step b) of claim 1 obvious due to the fact the reference discloses heating at or above the decomposition temperature of the dicarboxylic acid pore former, which was rendered obvious to be fumaric acid, and as shown in the rejection of claim 1, the decomposition temperature of fumaric acid is higher than its sublimation temperature. Thus, heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid.

With respect to claim 19, Christiani et al. disclose that prior to the step of heating the green body to or above the decomposition temperature, there is an additional heating at a temperature below the decomposition temperature at a range of 30-50°C for a period of time which would allow volatile constituents such as water or solvents to evaporate ([0018]); it should be noted that this disclosed temperature range of 30-50°C is below the sublimtaiton temperature of fumaric acid, which is found to be in a range of 80-220°C according to Nishiguchi et al. as detailed out above.
It should be noted that as detailed out above, the heating at or above the decomposition temperature is inevitably is “above the sublimation” temperature of the fumaric acid because the decomposition temperature of fumaric acid is higher than its sublimation temperature as shown above in the rejection of claim 1. Therefore, 

With respect to claim 20, Christiani et al. disclose heating the green body to a temperature range of 30-50°C for a period between 24 and 48 hours (Christiani et al. [0018]) which falls within the claimed time range and in fact, shares an end point with it.

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiani et al. in view of Li et al. or in the alternative over Christiani et al. in view of Lie et al. as evidenced by Nishiguchi et al. and as evidenced by Forgac as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al.
The combination of Christiani et al. in view of Li et al. or the combination of Chrisitiani et al. in view of Lie et al. as evidenced by Nishiguchi et al. and as evidenced by Forgac renders claim 1 obvious as detailed out above. However, said combinations do not disclose the particle size of the organic pore former nor that it has at least two different particle size fractions.
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the combination of Christiani et al. in view of Li et al. or the combination of Chrisitani et al. in view of Li et al. as evidenced by Nishiguchi et al. and as evidenced by Forgac in order to have at least two fractions of In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Wu et al. disclose that the particle size of the pore former can have sizes such as not greater than 100 microns, and even not greater than 50 microns (Wu et al. [0034]) which would fall within or overlap with the claimed fine particle sizes claimed in claims 5, 12, and 13. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.

Applicant has argued that Christiani, i.e. the primary reference, fails to disclose fumaric acid as a binding agent, and as an organic pore former (page 7, Remarks filed on 02/16/2021). Applicant has, further, argued that Christiani fails to disclose or suggest the combination of fumaric acid and polyglycol nor the advantageous temporary binder system that results from the combination of polyglycols and fumaric acid (page 7, Remarks filed on 02/16/2021). 
The Examiner, respectfully, submits that fumaric acid is a diacarboxylic acid, and Christiani specifically disclose the use of dicarboxylic acids as organic pore former in ceramic molding resulting in bonded abrasives (Chrisitani, [0001]-[0002], and [0010]). In addition, Chrisitani discloses the use of polyethylene glycol with a PEG 6000 (i.e. molar mass of 6000) (Christiani [0041]). The fact that both polyethylene glycol and dicarboxylic acids are used in the green body of Christiani is taken to meet the claimed limitation of a binder comprising polyglycols and fumaric acid because irrespective of what these components are called, Christiani discloses both of them, and the exact same compounds cannot have mutually exclusive properties or characteristics. Thus, the presence of both fumaric acid and polyethylene glycol is expected to impart characteristics of a binder system desired by the presence Application under examination. It should be noted that no advantageous effect of using such a combination has been claimed in the present claims; however, even if any advantages of using a combination of fumaric acid and polyglycols would be incorporated into the language of the claim, such advantageous benefits are expected to be drawn from .
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Moreover, Applicant has argued that Christiani discloses that oxalic acid dehydrate may cause problems in industrial use, including production of corrosive dusts during processing (page 7, Remarks filed on 02/16/2021). 
The Examiner, respectfully, submits that Chrisitiani is not relied on for the particularly preferred embodiment of using oxalic acid; the reference discloses “dicarboxylic acids” in general as organic pore formers in their ceramic molding. 

Applicant has, additionally, argued that Li is non-analogous art to the claimed method for producing a ceramic molding because it is drawn to a stomach medicine preparation (bottom of page 7, Remarks filed on 02/16/2021), but provides no teachings or suggestion on fumaric acid being used as a pore former in a ceramic molding. 
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li specifically discloses the use of fumaric acid as a solid pore-forming agent, and thus, it is considered to be reasonably pertinent to the particular problem, i.e. fumaric acid as a pore former, or specifically, as a solid pore-former. Again, as noted above, Christiani, i.e. primary reference, discloses the use of dicarboxylic acids as organic pore formers. Additionally, MPEP 2141 (II)(A) states “Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one," 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103”.
Additionally with respect to Li, it is not be noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that Nishiguchi teaches a sublimation temperature range of 80-220°C which can be the sublimation temperature for a list of compounds including oxalic acid, malic acid, and fumaric acid.
The Examiner, respectfully, submits that Nishiguchi, nevertheless, renders that fumaric acid sublimation temperature is within a range of 80-220°C, and with the aid of 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731